DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021 has been entered.
 
Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 06/29/2021 is acknowledged.  Claim 13 has been amended.  Claims 13-16 and 18-20 are pending in the application.  

Response to Arguments
Applicant’s arguments with respect to independent claim 13 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment.

Claim Objections
Claim 14 is objected to because of the following informalities:  on line 2, “a hot syngas” should read “the hot syngas”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13, 14, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Datta et al. US 2010/0298450 in view of Woldy et al. US 4,248,604, Guido et al. US 4,060,990, and Pruet US 6,887,908.
Regarding claim 13, Datta discloses (see Fig. 2):
A system for generating high pressure steam from a syngas fermentation process, the system comprising: 
a waste heat boiler 82 positioned to receive hot syngas 56 and water, the waste heat boiler effective for producing waste heat boiler high pressure steam (“Heat exchangers 82 produce additional steam to supply of steam taken by line 83 [typo, should be line 38] for plant equipment 40” [0066]) and cooled syngas 56; 
a vent gas burner 37 positioned to receive lean syngas 32, 35 from a fermentor 16, the vent gas burner effective for producing hot vent gas burner gas (a CO2 rich stream (fermentor tail gas/lean syngas) is “fed to a thermal oxidation system 37 via line 35 to recover its combustion energy to generate steam after which it is exhausted to the atmosphere” [0071]; combustion of the tail gas (lean syngas) produces combustion gas (hot vent gas burner gas) which is used to generate steam before being exhausted to atmosphere); 
a vent gas boiler superheater positioned to receive the hot vent gas burner gas, the vent gas boiler superheater effective for producing vent gas boiler high pressure steam 38 (a CO2 rich generate steam after which it is exhausted to the atmosphere” [0071], “Thermal Oxidizer/Steam generation equipment system 37” [0029]; a vent gas boiler superheater is implicit Datta’s description of steam generation because a person of skill in the art, reading the reference, would “at once envisage” a steam boiler superheater for generating steam from the combustion energy of the combustion gas (hot vent gas burner gas), MPEP 2131.02); and 
directing the waste heat boiler high pressure steam (unlabeled line going from heat exchanger 82 to plant energy requirement 40, [0066]) and the vent gas boiler high pressure steam 38 to plant energy requirements 40.

Datta is silent regarding:
a waste heat boiler positioned to receive hot syngas having a temperature of 1400°F or less (Datta discloses “The syngas [56] typically at a temperature of 800 to 1000 C [1472 to 1832 F]” [0067]) and preheated water, the waste heat boiler effective for producing waste heat boiler high pressure steam and semicooled syngas;
an economizer positioned to receive the semicooled syngas, the economizer effective for producing the preheated water and cooled syngas;
a pipe positioned to deliver the preheated water to the waste heat boiler;
a pipe positioned to transfer at least a portion of the cooled syngas to the hot syngas.
Woldy teaches:
a waste heat boiler 65, 66 positioned to receive hot syngas having a temperature of 1400°F or less (1400° F, col. 6, l. 26-36; hot syngas delivered through transfer line 44 is cooled by mixing with cooled recycled syngas 63 in antechamber 46 before being directed via line 64 to preheated water 99, the waste heat boiler 65, 66 effective for producing waste heat boiler high pressure steam 100 and semicooled syngas 83;
an economizer 101, 156 positioned to receive the semicooled syngas 83, the economizer effective for producing the preheated water 99 and cooled syngas 158;
a pipe 99 positioned to deliver the preheated water 99 to the waste heat boiler 65, 66;
a pipe 63 positioned to transfer at least a portion of the cooled syngas 158 to the hot syngas.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was made to combine the teachings of Datta with that of Woldy to reduce fouling of the boiler tubes in the waste heat boiler and minimize maintenance problems (Woldy col. 4, l. 47-54, col. 6, l. 26-36).

The combination of Datta and Woldy is silent regarding:
a steam mixer positioned to receive and mix the waste heat boiler high pressure steam and the vent gas boiler high pressure steam to produce a combined high pressure steam.
Guido teaches:
a steam mixer 26 positioned to receive and mix first high pressure steam 24 from boiler 10 and superheater 14 (a first supply of steam, analogous to the waste heat boiler high pressure steam) and second high pressure steam 24a from boiler 10a and superheater 14a (a second supply of steam, analogous to the vent gas boiler high pressure steam) to produce a combined high pressure steam 36.


The combination of Datta, Woldy, and Guido is silent regarding:
the hot vent gas burner gas having a temperature of 1500 to 3000°F.
Pruet teaches that “The reaction zone of the thermal oxidizer should be maintained at a suitably high temperature for a sufficient period of time to allow the reactants to oxidize to a point that 99.99% of the reactants are converted. Ordinarily, the flue gas from a thermal oxidizer may be used to produce or superheat steam, or simply be exhausted to the air… Meeting CO and unburned hydrocarbon emission regulations from thermal oxidizers is accomplished by the correct selection of thermal oxidizer resident time, operating temperature, and turbulence; CO and hydrocarbon destruction efficiency increase as residence time and operating temperature increase. Operating conditions for thermal oxidizers vary according to emission regulations and the waste stream being converted. Operating conditions may vary over a wide range such as…550-2200° F. operating temperature” (col. 5, l. 39-65). Accordingly, thermal oxidizer operating temperature, and thus the temperature of the flue gas (hot vent gas burner gas) from the thermal oxidizer, is a result-effective variable for determining CO and hydrocarbon destruction efficiency and meeting emission regulations.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was made to have selected a temperature of the hot vent gas burner gas from 1500 to 

Regarding claim 14, the combination of Datta, Woldy, Guido, and Pruet teaches:
wherein at least a portion 63 of the cooled syngas 158 is recycled and blended with a hot syngas (delivered through transfer line 44) at an inlet of the waste heat boiler 65, 66, and the blended syngas has a temperature of 600°F to 1400°F (1400° F, see Woldy col. 6, l. 26-36; hot syngas delivered through transfer line 44 is cooled by mixing with cooled recycled syngas 63 in antechamber 46 before being directed via line 64 to gas coolers 65, 66 to generate steam 100 for driving a steam turbine for the production of mechanical and/or electrical power, Woldy col. 17, l. 29-34).

Regarding claim 20, the combination of Datta, Woldy, Guido, and Pruet teaches:
wherein the combined high pressure steam is utilized for production of power (Datta discloses using the generated steam for power and energy production [0067], Woldy likewise teaches using the generated steam in a steam turbine for the production of mechanical and/or electrical power (col. 17, l. 29-34), and Guido teaches combining two supplies of steam into one for driving a turbine, see Figure).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Datta et al. US 2010/0298450 in view of Woldy et al. US 4,248,604, Guido et al. US 4,060,990, and Pruet US 6,887,908 as applied to claim 14 above, and further in view of Blaskowski US 4,270,493.
Regarding claim 15, the combination of Datta, Woldy, Guido, and Pruet is silent regarding:
wherein the blended syngas has a temperature of about 600°F to about 900°F.
Blaskowski likewise teaches cooling the gas to a temperature below the initial deformation temperature of the ash particles to form dry ash that is no longer molten, but notes that such dry ash may still deposit on heat transfer surfaces and cause fouling (col. 4, l. 63-col. 5, l. 4); however, “At temperatures below 800° F., it is no longer necessary to cool the vessel walls in order to insure structural integrity. Nor is it necessary to protect the interior surface of the vessel from contact with the gas since the potential corrosive activity of the gas would be insignificant at such a low temperature” (col. 5, l. 59-68), and additionally, measures to minimize fouling are no longer critical at the lower temperatures “because of the reduced fouling tendency at the low temperatures” (col. 6, l. 11). Accordingly, the temperature of the blended syngas is a result-effective variable for determining the fouling tendency and potential corrosive activity of the gas.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was made to have selected a temperature of the blended syngas from 600°F to 900°F in the combination of Datta, Woldy, Guido, and Pruet as taught by Blaskowski, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  MPEP 2144.05 II.

Claims 16, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Datta et al. US 2010/0298450 in view of Woldy et al. US 4,248,604, Guido et al. US 4,060,990, and Pruet US 6,887,908 as applied to claim 13 above, and further in view of Wolf US 2003/0221410.
Regarding claims 16, 18, and 19, the combination of Datta, Woldy, Guido, and Pruet is silent regarding:
(claim 16) wherein the waste heat boiler high pressure steam has a pressure of about 50 psig to about 950 psig.
 (claim 18) wherein the vent gas boiler high pressure steam has a pressure of about 600 psig to about 950 psig.
(claim 19) wherein the combined high pressure steam has a pressure of about 600 psig to about 950 psig.
However, Datta discloses using the generated steam for power and energy production [0067], and Woldy likewise teaches using the generated steam in a steam turbine for the production of mechanical and/or electrical power (col. 17, l. 29-34).  Wolf teaches that “The efficiency of steam power stations is determined mainly by the pressure and temperature of the steam flowing into the turbine stages and by the number of intermediate superheating stages and their respective superheating temperature” [0007]. Accordingly, the pressures of the various steam flows used for power generation are result-effective variables for determining the efficiency of the steam power station.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was made to have selected the claimed pressures of the various steam flows in the combination of Datta, Woldy, Guido, and Pruet as taught by Wolf, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  MPEP 2144.05 II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        07/02/2021